743 N.W.2d 897 (2008)
Philip J. PATRICK and Marie T. Patrick, Plaintiffs/Counter-Defendants-Appellants/Cross-Appellees,
v.
Randall SHAW and Hillary Shaw, Defendants/Counter-Plaintiffs-Appellees/Cross-Appellants, and
Pines Investment Corporation, Pines Mortgage Corporation, and Lee Pines, Defendants, and
Borrowers Network, LLC, Defendant-Appellee.
Docket No, 133972. COA No. 272692.
Supreme Court of Michigan.
February 1, 2008.
On order of the Court, the application for leave to appeal the April 10, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The application for leave to appeal as cross-appellant is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we AFFIRM the judgment of the Court of Appeals. The Alternative Mortgage Transaction Parity Act ("AMPTA)," 12 U.S.C. 3803(c), does not preempt MCL 438.31c(2), but we disagree with that part of the opinion of the Court of Appeals that ruled that AMPTA was inapplicable because the loan here at issue was an extension, rather than an origination. Rather, AMPTA is inapplicable to this case because the loan here at issue was not an "alternative mortgage transaction" as defined by AMPTA in 12 U.S.C. 3802.